Citation Nr: 0729728	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-25 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1996, for the grant of a separate 10 percent rating for 
tinnitus, including on the basis of clear and unmistakable 
error. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to August 
1945.

In November 1997, the Department of Veterans Affairs (VA) 
regional office (RO) in New York, New York, established a 
separate 10 percent rating for tinnitus, effective September 
10, 1997.  That disability had previously been evaluated with 
otitis media, as a single entity.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision, which found 
clear and unmistakable error in the November 1997 rating 
decision, and granted an effective date of September 10, 1996 
for the separate 10 percent rating for tinnitus. 

In June 2005, the Board remanded this issue for additional 
development.

In July 2007, the Board granted a motion to advance this 
appeal on its docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the June 2005 remand instructions, the veteran was 
scheduled to attend a hearing before a Veterans Law Judge 
(VLJ) at the New York Regional Office on June 16, 2006.  In a 
letter dated May 21, 2006, the veteran indicated that he was 
unable to attend the hearing at this date as he was going to 
be out of the country.  The veteran requested that his 
hearing was rescheduled and indicated that he would accept a 
Travel Board hearing or a videoconference hearing before the 
Board.

Thereafter, the veteran was re-scheduled to attend a hearing 
on January 11, 2007. On January 10, 2007 the veteran's 
representative informed VA that the veteran had moved to 
Florida and requested that his hearing be rescheduled in the 
Florida jurisdiction. 

The veteran was re-scheduled to attend a hearing on July 30, 
2007.  In a letter dated July 23, 2007, the veteran informed 
VA that he would be unable to attend the hearing at this time 
as he would be in Connecticut.  He stated that he would be 
returning to the Tampa, Florida area in late September and 
would be able to keep his hearing appointment any time 
between October 1, 2007 and June 2008.  

Prior to his hearing, the veteran informed VA of his 
inability to attend the hearing scheduled for July 30, 2007.  
The Board has found good cause to reschedule the hearing.  38 
C.F.R. § 20.702(c) (2007).  Accordingly, this case must be 
remanded to afford the veteran the requested hearing.  38 
C.F.R. § 20.700 (2007). 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge (VLJ) 
at the St. Petersburg, Florida RO, 
preferably between October 1, 2007 and 
June 1, 2008.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



